DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-8, 10-11, 17-18, 23-24, 27, 30, 37, 42, 47-48 have been considered but are moot because the new ground of rejection does not rely on any combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant's arguments filed 02/23/2022 with respect to claim 46  have been fully considered but they are not persuasive. The following is the reason.
Applicant argues on page 11 last section:
“The Applicant respectfully believes that amendment of independent claim 1 allows for subject matter of claims 24 and 46 to distinguish substantially from that of Silwa.”
Examiner respectfully disagrees.  The amendment for claim 46 does not include features of claim 1 or claim 23, including features specific to the adapter.  The arguments of claim 1 are directed to this.  Examiner submits that the amended claim 46 is still anticipated by Silwa.  There are no other arguments agaist rejection of claim 46.  


Claim Objections
Claim 8 objected to because of the following informalities:  Examiner believes that claim 8 should depend on claim 7, which recites a flexible tube.  Claim 6 and parent claims have no recitation of flexible tube.  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 46 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Silwa [US 20090163836 A1].
As per claim 46, Silwa teaches  an apparatus (Silwa Fig 1) for airway treatment the apparatus comprising:
a signal generator configured to generate an electrical signal (Silwa Fig 1 item 2, ¶0028, electrical signals used in system):
an acoustic transducer including a transducer membrane and operably coupled to the signal generator (Silwa Fig 2 item 4, ¶0028), the acoustic transducer configured to convert the electrical signal into a first acoustic signal (Silwa ¶0028 “electrodes that electrically-pulse the crystal with a voltage difference or time-varying continuous waveform V1-V2 in a known manner. The transducer 3, 4 is shown emitting acoustic energy …”  Signal E3 is first acoustic signal):
a flexible acoustic waveguide operably coupled to the acoustic transducer, the acoustic waveguide configured to transmit the first acoustic signal (Silwa Fig 1, ¶0028 “The transducer 3, 4 is shown emitting acoustic energy E3 rightward into a coupled acoustic waveguide 5, which may be advantageously made of a flexible material”); and
an applicator, operably coupled to the flexible acoustic waveguide, to receive the first acoustic signal the applicator (Silwa Fig 1 items 6, 7 receives E2 output from waveguide 5) and to generate a second acoustic signal based on the first acoustic signal (Silwa Fig 1 energy E3 converted to E1, hence there is a second acoustic signal of amplitude E1 generated as it passed through 6, 7), including: an applicator interface to apply the second acoustic signal to a patient (Silwa Fig 1 item , contacting head 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 17-18, 23-24, 30, 42 rejected under 35 U.S.C. 103 as being unpatentable over Silwa as applied to claim 46 above and further in view of Peshkovskly [US 7156201 B2].
As per claim 1, it has limitations similar to claim 46 and is rejected for same reasons as above.   Silwa does not expressly teach the acoustic waveguide operably coupled to the acoustic transducer through an adapter, said acoustic waveguide is configured to guide the first acoustic signal and wherein a cross-sectional area of the acoustic transducer is reduced to match a cross-sectional area of said acoustic waveguide; and, the applicator coupled to waveguide through a second adapter (In view of applicant spec. ¶1067, Fig 2, examiner interprets as conical shaped adapters).
Peshkovskly in a field of devices for ultrasonic transmission, teaches the acoustic waveguide operably coupled to the acoustic transducer through an adapter said acoustic waveguide is configured to guide the first acoustic signal and wherein a cross-sectional area of the acoustic transducer is reduced to match a cross-sectional area of said acoustic waveguide (Peshkovskly Fig 1, item 10’ with adapters 12’ is members of variable cross section corresponding to claimed adapter); and, the applicator coupled to waveguide through a second adapter (Peshkovskly Fig 1, item 10’ with adapters 14’).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Silwa by integrating sections of variable cross sections as in Peshkovskly.   The length and shape of a section of variable cross-section allows one to decrease considerably the degree of dynamical strain along the section length and thus to increase the operational life of the waveguide-radiator (Peshovksy Col 3 lines 62-67).  Other advantages are listed as increasing radiation surface, increase intensity of acoustic radiation, and increase efficiency of conversion (Peshkovskly Col 2lines 32-47).  Even though Peshkovskly does not expressly recite the use in medical application, this would have been an obvious modification in view of MPEP 2143. I.F “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”.  In this case, known work of variable cross section members would have prompted variations in coupling of elements as in Silwa.  The use of components as in Peshovksy would achieve predictable results of decreased strain, increased operational life and efficiency and increased intensity of radiation upto level necessary for the given technology.
As per claim 7, Silwa in view of Peshkovskly teaches wherein said waveguide comprises a flexible tube (Silwa ¶0028).
As per claims 8, 10, Silwa further teaches wherein the flexible tube has a length greater than  2 feet (Silwa ¶0029), or wherein the applicator is removably coupled to the waveguide (Silwa ¶0061).
As per claims 17-18, Silwa further teaches a speaker operably coupled to the acoustic transducer, the speaker configured to receive a portion of the first acoustic signal (Silwa Fig 1 item 12A, power sensor corresponds to claimed speaker for receiving a portion of acoustic signal); and
a measurement device operably coupled to the speaker (Silwa Fig 1 closed loop to 1, measurement is inherent as discussed in ¶0032),
 the measurement device configured to measure at least one parameter of the first acoustic signal, wherein the at least one parameter includes one or more of an amplitude of the first acoustic signal and a frequency of the first acoustic signal (Silwa ¶0032 “The sensor 12A may communicate with the system 1 via, for example, a feedback loop or connection 12B. A "power sensor" 12A is any sensor that either directly measures acoustic power”).
As per claims 23, 30 it has limitation similar to claims 1, 8 and are rejected for same reasons.  
As per claim 24, wherein generating the second acoustic signal includes exciting an applicator membrane in the applicator (Silwa Fig 3A item 14 diaphragm).
As per claim 42, it has limitation similar to claims 17-18 and is rejected for same reasons.  Silwa further teaches changing at least one operation parameter of the acoustic transducer based on the at least one parameter of the first acoustic signal (Silwa ¶0032 “ …via feedback loop 12B, to adjust power for acoustic energy E3 such that power of acoustic energy E2 remains relatively constant”).

Claims 2, 4, 6, 27 rejected under 35 U.S.C. 103 as being unpatentable over Silwa as applied to claim 1 above, and further in view of Oh [US 20020193798 A1].
As per claims 2, 4, 6, Silwa teaches claim 1 as discussed above.  Silwa further teaches wherein the applicator further includes an acoustic chamber (Silwa Fig 1 item 5), an applicator membrane configured to seal the acoustic chamber and to generate the second acoustic signal (Silwa ¶0040 “Such a closed system will typically require a membrane at or near the applicator through which the acoustics leave the waveguide and enter the body”), 
wherein the acoustic amplification chamber is filled with at least one of air, nitrogen gas, and carbon dioxide gas (Silwa ¶0039 “”waveguide 5 … shows a fluid-filled porous tube comprising an expanded air-filled porous polymer of the type shown”)
wherein the applicator membrane is recessed from the applicator interface (Silwa ¶0040, this is inherent if the membrane is part of the waveguide as described).
The only difference is that Silwa does not expressly recite the chamber is an amplification chamber configured to amplify the first acoustic signal.
Oh, in an analogous field, teaches amplification chamber, configured to amplify the first acoustic signal (Oh ¶0025 stepped horn for providing quality and gain)
Silwa discloses losses in the waveguide that results in reduced E1, and provides feedback mechanism to increase input power to the transducer.  Oh discloses a stepped horn for providing additional gain to the transducer output.  Before the effective filing date of the invention it would have been obvious to a person of ordinairy skill in the art to modify apparatus Silwa by integrating stepped horn providing additional gain as in Oh. The motivation is that the system can reduce the input power required to maintain constant output.
As per claim 27, it has limitation similar to claim 2 and is rejected over same reason.

Claims 37, 47-48 rejected under 35 U.S.C. 103 as being unpatentable over Silwa in view of Peshkovskly as applied to claims 1, 23 above, and further in view of Pearlman [US 20130092167 A1]
As per claims 37, 47-48, Silwa teaches claims 1, 23 as discussed above.  Silwa does not expressly teach wherein applying the second acoustic signal to the patient includes implementing a treatment protocol to treat a pulmonary disorder of the patient or wherein the applicator interface is disposable near a chest of a patient to apply the second acoustic signal through the chest to an airway of the patient or wherein the first acoustic signal has a frequency between about 20 Hz and about 65 Hz.
Pearlman teaches wherein applying the second acoustic signal to the patient includes implementing a treatment protocol to treat a pulmonary disorder of the patient or wherein the applicator interface is disposable near a chest of a patient to apply the second acoustic signal through the chest to an airway of the patient or wherein the first acoustic signal has a frequency between about 20 Hz and about 65 Hz (Pearlman ¶0087-¶0091).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus Silwa for use with chest physiotherapy.  This is directed to use of system at a particular frequency, amplitude and / or location.  The motivation would be to provide means of reducing surface tension in the lung and methods for promoting equitable liquid distribution amongst pulmonary alveoli (Pearlman ¶0002).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Silwa in view of Peshkovskly as applied to claim 1 above, and further in view of Nichols [US 20030150668 A1]
As per claim 11, Silwa teaches claim 7 as discussed above.  Silwa does not expressly teach wherein a cross sectional area of the acoustic transducer is about 3 times to about 20 times greater than a cross sectional area of the waveguide.  
Applicant does not expressly recite any particular advantage to using one of the configurations as discussed in spec. ¶1044.  Applicant discusses any value can be selected.  Nichols discloses that setting the cross sectional are of the transducer and waveguide may be performed based on the lowest desired frequency (Nichols ¶0033 “’frequency of transmission, medium of transmission, and surface area of the vibratile surface of the transducer.”).  Hence before the effective filing date of the invention this would have been a design choice to configure a system based on desired low frequency.  

Allowable Subject Matter
Claims 14, 16, 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of references applied individually or on combination teaches all limitations as in claims, including the features of adapter in claim 14 and use of the second applicator as recited in claims 16, 41.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793